     Case 2:20-cv-01518-KJD-DJA Document 31
                                         27 Filed 12/08/20
                                                  12/07/20 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Yanxiong Li, Esq.
 2   Nevada Bar No. 12807
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     yli@wrightlegal.net
 5   Attorneys for Plaintiffs, Kaiqing Yang and
     Shouzhong Ding, as executor to decedent estate of
 6   Jianhua Pan
 7
 8                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 9
10   Kaiqing Yang; Shouzhong Ding, as executor to              Case No.: 2:20-cv-01518-KJD-DJA
     decedent estate of Jianhua Pan,
11
                    Plaintiffs,                                STIPULATION AND ORDER TO
12          vs.                                                EXTEND DEADLINE FOR LAS
13                                                             VEGAS ECONOMIC IMPACT
     William Weidner; David Jacoby; Sahara                     REGIONAL CENTER, LLC TO
14   Investments, LLC; Las Vegas Economic Impact               FILE ITS RESPONSE TO
     Regional Center, LLC; Eastern Investments, LLC;           AMENDED COMPLAINT
15   BOFU, LLC; Weidner Management, LLC; Jodi
16   Fonfa, as executrix of decedent estate of Andrew          (FIRST REQUEST)
     S. Fonfa, Does 1 through 100, inclusive, Roe
17   Entities 1 through 100,
18
                     Defendants.
19
            IT IS HEREBY STIPULATED between Plaintiffs, Kaiqing Yang and Shouzhong Ding,
20
     as executor to decedent estate of Jianhua Pan (hereinafter “Plaintiffs”), by and through their
21
     attorney of record, Yanxiong Li, Esq. of the law firm Wright, Finlay & Zak, LLP; and
22
     Defendant Las Vegas Economic Impact Regional Center, LLC (“LVEIRC”), by and through its
23
     attorney of record, Ryan A. Andersen, Esq. of Vegas Law Firm, the parties agree to extend the
24
     deadline for LVEIRC to file its response to Plaintiffs’ Amended Complaint up to and including
25
     January 15, 2021.
26
            This is the parties’ first request for an extension and is not intended to cause any delay
27
     or prejudice to any party.
28




                                                 Page 1 of 2
     Case 2:20-cv-01518-KJD-DJA Document 31
                                         27 Filed 12/08/20
                                                  12/07/20 Page 2 of 2




 1          IT IS SO STIPULATED.
 2   DATED this 7th day of December, 2020.           DATED this 7th day of December, 2020.
 3   WRIGHT, FINLAY & ZAK, LLP                       ANDERSEN LAW FIRM, LTD.
 4
     /s/ Yanxiong Li, Esq.                           /s/ Ryan A. Andersen, Esq.
 5   Yanxiong Li, Esq.                               Ryan A. Andersen, Esq.
     Nevada Bar No. 12807                            Nevada Bar No. 12321
 6                                                   3199 E Warm Springs Rd, Ste 400
     7785 W. Sahara Ave., Suite 200
 7   Las Vegas, NV 89117                             Las Vegas, Nevada 89120
     Attorney for Plaintiffs, Kaiqing Yang and       Attorney for Defendant Las Vegas Economic
 8   Shouzhong Ding, as executor to decedent         Impact Regional Center, LLC
     estate of Jianhua Pan
 9
10
                                                 ORDER
11
            IT IS SO ORDERED.
12
            Dated thisthis
            DATED       ____
                           8thday
                               dayofof
                                     ___________, 2020.
                                       December, 2020.
13
14                                                      ________________________________
                                                  __________________________________
                                                        UNITED STATES DISTRICT JUDGE
15                                                DANIEL J. ALBREGTS
16                                                UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28




                                                 Page 2 of 2
